In an action to recover damages for personal injuries, plaintiff appeals from an order of the Supreme 'Court, Nassau County, entered September 30, 1968, which denied his motion to vacate his default and restore the action to the trial calendar. Order affirmed, with $10 costs and disbursements. In our opinion, plaintiff failed to make the requisite showing of facts sufficient to excuse his delay and failed to establish that he has a meritorious cause of action. (Boyle v. Krebs & Schulz Motors, 18 A D 2d 1010, 1011.) Beldoek, P. J., Brennan, Munder, Martuscello and Kleinfeld, JJ., concur.